DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/405367 filed on 07 May 2019.  

Preliminary Amendment
Applicant’s preliminary amendment filed on 30 May 2019 is accepted for entry. Claims 1-12 and 14-17 have been amended per the Applicant’s request. Claims 1-17 are currently pending. Claims 1 and 14 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/10/2019, 10/02/2019, and 01/17/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determining unit in claims 9, 15 and 16; an allocation unit in claims 9, 13, and 14; a caching unit in claim 12, an extraction unit in claims 15 and 16; and a deletion unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 9-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verbelen et al. (NPL, “Graph partitioning algorithms for optimizing software deployment in mobile cloud computing”, hereinafter “Verbelen”) in view of HURD et al. (U.S. PGPUB No. 2018/0279177 A1, hereinafter “HURD”).

Regarding claim 1, Verbelen teaches method of graph partitioning, the method being used to extract edges from a graph and deallocate the edges to a plurality of devices (Verbelen page 452, left column, second to last paragraph, i.e., multiple mobile devices connected via a wireless network share their resources; page 453, left column, first paragraph under section “Problem Statement”, i.e., an undirected graph, the vertices represent units of deployment in a distributed software system and edges represent communication overhead between those units), the method comprising:
determining whether an aggregation degree between a currently extracted edge and an allocated edge in a first device satisfies a preset condition, wherein the first device is a device that has been allocated an edge (Verbelen page 453, left column, third paragraph under section “Problem Statement”, i.e., determining whether to assign each vertex to one of the machine (e.g., machine m) so that the total data exchanged between the machines weighted by matrix B is minimized);
when the aggregation degree between the currently extracted edge and the allocated edge in the first device satisfies the preset condition, determining whether a quantity of allocated edges stored in the first device is less than a first preset threshold (Verbelen page 453, left column, third paragraph under section “Problem Statement”, im represent the graph cut. The value of Xim is equal to 1 if component i is deployed on machine m, and 0 otherwise”).
Verbelen fails to explicitly teach allocating the currently extracted edge to the first device when the quantity of the allocated edges stored in the first device is less than the first preset threshold. However, in the same field of endeavor, HURD teaches allocating the currently extracted edge to the first device when the quantity of the allocated edges stored in the first device is less than the first preset threshold (HURD ¶0070). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verbelen by incorporating the teachings of HURD. The motivation would be to determine whether or not to allocate resources to the User Equipment (i.e., node) based on the determined system load metrics (HURD Abstract).

As to claim 2, Verbelen as modified by HURD also teaches the method according to claim 1, wherein the preset condition comprises:
two vertices of the currently extracted edge, wherein the two vertices both match vertices in the allocated edge in the first device (Verbelen page 453, right column, second to last paragraph, i.e., “collapsing edges and combining the vertices connected by those edges” to a third node).

Claim 9 recites the limitations substantially similar to those of claim 1 and is similarly rejected.



Claim 17 recites the limitations substantially similar to those of claim 9 and is similarly rejected.

Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of limitations recited in claims 3-8 and 11-16 in combination with the other limitations recited in the context of their respective base claims are allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER KHONG/Primary Examiner, Art Unit 2157